DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 2/10/22 has been entered.
A new double patenting rejection is made, based on newly discovered US Patent Number 11,319,754. Although the instant application has an earlier filing date than the patent, a double patenting rejection is proper to avoid the potential for harassment of an accused infringer by multiple parties with patents covering the same patentable invention.
It is questioned whether Applicant is interpreting the terms in the specification and claims differently from Examiner; necessitating a new specification objection and indefiniteness rejection.
This rejection is non-final.

Response to Arguments
The terminal disclaimer is approved and the double patenting rejections over US Patent Number 10,738,608 are withdrawn

Applicant’s arguments with regards to the drawings are not persuasive. 
Claim 7 requires an actuator “through an interior chamber of the first portion and the second portion” which is not illustrated by figures1 8 and 9.   
With regards to claim 8: Applicant alleges “a wrist portion (see e.g., reference number 74) being coupled to a second portion (see e.g., reference number 100) is shown in at least FIG. 3” which contradicts the cited portion of the specification (¶0031) which identifies reference 100 as the “second structure”
Applicant’s arguments with regards to the written description rejections are not persuasive. 	
Claim 7 and 13 requires an actuator “through an interior chamber of the first portion and the second portion” which is not described in paragraphs 0032 and 0045. Examiner suggests that Applicant highlight the text which allegedly describes this feature.
Claim 8 requires “at least one bearing supporting the second portion for movement relative to the first portion, each bearing including a main support and a pad, the main support secured to the first portion, the pad abutting a surface of the second portion” which is not described in paragraphs 0030-0032 and 0046-0047. Examiner suggests that Applicant highlight the text which allegedly describes this feature.
With regards to the indefiniteness rejections: 
With regards to claims 7 and 13 and the actuator “through an interior chamber of the first portion and the second portion” which is allegedly described in paragraphs 0032 and 0045—Examiner suggests that Applicant highlight the text which allegedly describes this feature
With regards to the prior art rejection based on Kelly: Applicant argues that the Kelly biasing member is allegedly not between the first portion and the second portion. Without conceding Applicant’s assertion that the biasing member  (50) is between the boom attachment means (20 i.e. universal joint) and the saw carrying unit (10 i.e. second portion); Examiner points out that Applicant’s specification allows for broad interpretation of “coupled” to include indirect coupling (¶0028). Thus—even if the biasing member is between the universal joint and the second portion, it would still be indirectly between the first and second portion.

Specification
The specification is objected to for failing to properly comply with 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  As noted in the Office Action mailed 11/10/21, some of the  claims are not supported by clear written description.  37 CFR 1.75(d)(1) requires 

“(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”

Applicant’s arguments—in the most recent reply—that certain claim limitations are supported by particular paragraphs in the specification raise the question of whether Applicant is using different terms in the claims than in the specification2.
The questioned claim terms are:
“first portion” and “second portion” of the boom (throughout the claims, but particularly claims 7 and 8 which are directly addressed in the section 112 rejections.)
“first structure”, “second structure”, and “movable structure” in claims 1, 15, and 19 (and their dependents).
“wrist portion” and “universal joint” in claims 8, 15, and 16 (and their dependents).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator of claim 7; the wrist coupled to the second portion by the universal joint of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, as failing to comply with the written description requirement. 
Claims 7 and 13 call for an actuator through the first and second portions, which is not supported by the original disclosure.
Claims 8-14 require “at least one bearing supporting the second portion for movement relative to the first portion, each bearing including a main support and a pad, the main support secured to the first portion, the pad abutting a surface of the second portion” which is not supported by the written description. Note that the specification (paragraph 47) describes a “main support 176 secured to the base portion 70” and “pad 180 abutting a surface of the movable structure 100”

Claims 1, 2, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above at 11, it is apparent that the claim terminology does not correspond to the specification terminology. Therefore, it is impossible to determine the metes and bounds of all claims. See MPEP 2173.03 A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). 
In particular, the following claim limitations are indefinite: “first portion” and “second portion” of the boom (throughout the claims, but particularly claims 7 and 8 which are directly addressed in the section 112 rejections); “first structure”, “second structure”, and “movable structure” in claims 1, 15, and 19 (and their dependents); and “wrist portion” and “universal joint” in claims 8, 15, and 16 (and their dependents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,319,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are clearly anticipated by the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 15-17  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kelly et al. US Patent Number 5,676,125.
Kelly describes cutting assembly including boom including first B1/B2/B3 and second 10 portions; the second portion coupled by universal joint (fig 7); the first portion including base B1 and movable structure B3 the base extending along a longitudinal axis (i.e. the length of B1) and the movable structure B3 coupled to the second portion 10 by universal joint; and the movable structure B3 supported for movement in a direction parallel to the base axis; the cutting device S; and the biasing member 50 between a first and second portion as claimed.
With regards to claim 2: first shaft 240 second shaft 36.
 
With regards to claim 4: biasing members 50 and 90—figure 4.

 Regarding independent claim 15:
Kelly describes cutting assembly including boom   including first b1 and second 10 portions; the first portion supported for pivotable movement relative to the frame and including first structure B1 with longitudinal base axis and second structure B3 movable parallel to the base axis the second portion 10 coupled by universal joint (fig 7); 
fluid actuator 50; cutting device S; and biasing members (105,90) as claimed.
With regards to claim 16: first shaft 240 second shaft 36.
With regards to claim 17: Examiner interprets longitudinal axis of the second portion as up/down in figures 1 and 2 of Kelly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly US Patent Number 5,676,125 in view of Peach US Patent Number 7,182,407.
Kelly describes a saw, and thus lacks the disc and excitation device.
Peach describes a cutter with disc 11 and excitation device fig 3 including eccentric mass which induces oscillation of the disc (see col. 5 lines 10-20)
Examiner finds that 
(a) as shown above, the prior art includes each claimed element of claims 6 and 18. 
(b) one of ordinary skill in the art could have replaced the saw of Kelly with the eccentric cutter of Peach—including the disc and excitation device—using known methods and in combination, the elements would perform the same functions as previously: i.e. the boom and frame perform transporting and positioning of the cutter and the disc/excitation device cuts rock or hard material.
(c)One of ordinary skill in the art would have recognized that the results of the combination would have been predictable because frame/boom technology is well established and the disc and excitation drive of Peach is already described as being effective on a boom.
No other findings are necessary to show that the combination would have been obvious. Therefore claims 6 and 18 are obvious in view of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Combining Prior Art Elements According to Known Methods To Yield Predictable Results
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “second portion” is identified in the specification as corresponding to reference number 74 (¶0031)
        2 As an example: Applicants remarks at page 6: “second portion (see e.g., reference number 100)” contrasted with specification at ¶0031 “a second portion or wrist portion 74” and “a second structure 100”—emphasis added